HOFFMAN, District Judge.
The land claimed in this case is part of the rancho of *97Entre-Napa,, originally granted to Nicolas Hi-guera by Governor Manuel Cbico, on the ninth of May, 1836. The authenticity of the grant is duly proved, and the expediente is produced from the archives of the former government. It is also shown that the grantee occupied the land the same year the grant was made; that he built á house and corrals upon it; , that he cultivated a part of it, and continued to live on it until his death, in 1852. Before his death he had sold a portion of his land to the present claimant. The conveyances to the latter are produced and proven. It is also shown by the proper documentary evidence that the grantee applied for juridical measurement, and that the same was in due form made, and possession of the lands with defined boundaries given to the grantee on the eleventh of January, 1842. Under these circum- ¡ stances, no reason for rejecting the claim is perceived, nor has any been stated on the part of the appellants. It must therefore be confirmed.